DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 3/31/2022 has been placed of record in the file.
Claims 1, 2, 4, 8-11, 17, 18, 20, and 21 have been amended.
Claims 1-4, 6-13, and 15-22 are pending.
The applicant’s arguments with respect to claims 1-4, 6-13, and 15-22 have been considered but are moot in view of the following new grounds of rejection.
The IDS filed 2/17/2022, the IDS filed 4/21/2022, and the IDS filed 5/17/2022 have been considered.

Response to Amendment
Claims have been amended to further define the use of the profile.  The amendment proves a change in scope to the independent claims as the independent claims now explicitly state that the at least one rule is applied to the second connection based on the profile and an aggregation of activity on the first connection and the second connection, or the like.  However, none of the amended claims show a patentable distinction over the prior art as evidenced by the following new grounds of rejection.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1-4, 6-13, 15-17, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfleging et al. (U.S. Patent Application Publication Number 2010/0100898), hereinafter referred to as Pfleging, in view of Sullivan et al. (U.S. Patent Application Publication Number 2011/0072133), hereinafter referred to as Sullivan, further in view of Tran et al. (U.S. Patent Application Publication Number 2011/0185437) cited on the applicant’s IDS filed 10/21/2019, hereinafter referred to as Tran.
Pfleging disclosed techniques for centralized control and filtering of media content to multiple users over multiple different devices.  In an analogous art, Sullivan disclosed techniques for monitoring and controlling communication traffic over the Internet.  Also in an analogous art, Tran disclosed techniques for content access control and metering for multiple users over multiple different devices.  All of these systems manage network access based on user.
Regarding claim 1, Pfleging discloses a method comprising: determining, by a computing device and based on a network address associated with a first client device, a first connection associated with the first client device at a first location (paragraph 52, access request, and paragraph 28, location information); determining, by the computing device and based on the determining the first connection, a profile, comprising at least one rule, that is associated with the first client device (paragraph 28, user profiles, and paragraph 41, administrator assigns restrictions for devices and users); causing, by the computing device and based on the profile, the at least one rule to be applied to the first connection (paragraph 52, processes request against rules set); determining, by the computing device, a second connection associated with a second client device at a second location (paragraph 52, access request, and paragraph 28, location information); determining, by the computing device, that the profile is associated with the second client device (paragraph 28, user profiles, and paragraph 41, administrator assigns restrictions for devices and users); and causing, by the computing device, based on the profile, the at least one rule to be applied to the second connection (paragraph 52, processes request against rules set).
Pfleging does not explicitly state determining the first connection based on detecting the network address.  However, identifying network addresses when establishing communications was well known in the art as evidenced by Sullivan.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the system of Pfleging by adding the ability for determining the first connection based on detecting the network address as provided by Sullivan (see paragraph 71, screens IP Address and obtains unique identifier).  One of ordinary skill in the art would have recognized the benefit that controlling communications in such a way would assist in managing the behavior and preferences of individual users on a network (see Sullivan, paragraph 13).
The combination of Pfleging and Sullivan does not explicitly state causing, by the computing device, based on the profile, and by aggregating activity on the first connection and the second connection, the at least one rule to be applied to the second connection.  However, metering content in such a fashion was well known in the art as evidenced by Tran.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Pfleging and Sullivan by adding the ability for causing, by the computing device, based on the profile, and by aggregating activity on the first connection and the second connection, the at least one rule to be applied to the second connection as provided by Tran (see paragraph 77, limits enforced across all devices).  One of ordinary skill in the art would have recognized the benefit that providing such usage tracking would help enable a parental control system with advanced user presence management (see Tran, paragraph 4).
Regarding claim 2, the combination of Pfleging, Sullivan, and Tran discloses wherein the at least one rule denies access to mature content, and wherein the method further comprises: granting, based on a user input indicating the least one rule should be overridden, a first request to send, via the first connection, a first content item comprising mature content; and granting, based on the at least one rule, a second request to send, via the second connection, a second content item comprising mature content (Pfleging, paragraph 42, access controls include content blocking, and paragraph 52, processes request against rules set, and paragraph 50, authorized user overrides blocking).
Regarding claim 3, the combination of Pfleging, Sullivan, and Tran discloses wherein the at least one rule denies access to mature content, and wherein the method further comprises: denying, based on the at least one rule, a first request to send, via the first connection, a first content item comprising mature content; and denying, based on the at least one rule, a second request to send, via the second connection, a second content item comprising mature content (Pfleging, paragraph 42, access controls include content blocking, and paragraph 52, processes request against rules set).
Regarding claim 4, the combination of Pfleging, Sullivan, and Tran discloses wherein the at least one rule comprises a threshold time limit for use of the first client device, and wherein the method further comprises: granting, based on the threshold time limit of the at least one rule exceeding a usage time of the first client device, a first request to send, via the first connection, a first content item; and denying, based on an updated usage time of the first client device exceeding the threshold time limit of the at least one rule, a second request to send, via the second connection, a second content item (Pfleging, paragraph 48, limit based on total time or time of day, and paragraph 52, processes request against rules set).
Regarding claim 6, the combination of Pfleging, Sullivan, and Tran discloses wherein the at least one rule denies access to content of a first type, and wherein the method further comprises: denying, based on the at least one rule, a first request to send, via the first connection, a first content item of the first type; and granting, based on the at least one rule, a second request to send, via the second connection, a second content item of a second type (Pfleging, paragraph 42, access controls include content blocking, and paragraph 52, processes request against rules set).
Regarding claim 7, the combination of Pfleging, Sullivan, and Tran discloses wherein the network address comprises an address assigned using dynamic host configuration protocol (DHCP) (Sullivan, paragraph 34, assignment through DHCP).
Regarding claim 8, the combination of Pfleging, Sullivan, and Tran discloses causing output of a web-based interface displayed via an additional client device, wherein the web-based interface comprises an option to trigger a user prompt to override the at least one rule (Pfleging, paragraph 42, administrator uses Web-based system, and paragraph 50, authorized user overrides blocking).
Regarding claim 9, the combination of Pfleging, Sullivan, and Tran discloses associating, based on an authentication, the profile with the first client device, wherein the authentication comprises authenticating information received via an interface (Pfleging, paragraph 28, performs authentication, and paragraph 37, remote viewing device interfaces with additional viewing device).
Regarding claim 10, Pfleging discloses a method comprising: determining, by a computing device and based on a network address associated with a client device, a first connection associated with the client device at a first location (paragraph 52, access request, and paragraph 28, location information); determining, by the computing device and based on a user input via an interface, a plurality of device rules corresponding to a plurality of devices, wherein the plurality of device rules comprises a first rule (paragraph 41, administrator assigns restrictions for devices and users); determining, by the computing device and based on the determining the first connection, that the first rule is associated with the client device (paragraph 52, obtains rules); causing, by the computing device, the first rule to be applied to the first connection (paragraph 52, processes request against rules set); causing, by the computing device and based on determining a second connection to the client device at a second location, the first rule to be applied to the second connection (paragraph 52, additional access request from mobile phone, and paragraph 52, processes request against rules set).
Pfleging does not explicitly state determining the first connection based on detecting the network address.  However, identifying network addresses when establishing communications was well known in the art as evidenced by Sullivan.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the system of Pfleging by adding the ability for determining the first connection based on detecting the network address as provided by Sullivan (see paragraph 71, screens IP Address and obtains unique identifier).  One of ordinary skill in the art would have recognized the benefit that controlling communications in such a way would assist in managing the behavior and preferences of individual users on a network (see Sullivan, paragraph 13).
The combination of Pfleging and Sullivan does not explicitly state aggregating, by the computing device, data associated with applying the first rule to the first connection and the second connection.  However, metering content in such a fashion was well known in the art as evidenced by Tran.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Pfleging and Sullivan by adding the ability for aggregating, by the computing device, data associated with applying the first rule to the first connection and the second connection as provided by Tran (see paragraph 77, limits enforced across all devices).  One of ordinary skill in the art would have recognized the benefit that providing such usage tracking would help enable a parental control system with advanced user presence management (see Tran, paragraph 4).
Regarding claim 11, the combination of Pfleging, Sullivan, and Tran discloses wherein the first rule denies access to mature content, and wherein the method further comprises: granting, based on a user input indicating the first rule should be overridden, a first request to send, via the first connection, a first content item comprising mature content; and granting, based on the first rule, a second request to send, via the second connection, a second content item comprising mature content (Pfleging, paragraph 42, access controls include content blocking, and paragraph 52, processes request against rules set, and paragraph 50, authorized user overrides blocking).
Regarding claim 12, the combination of Pfleging, Sullivan, and Tran discloses wherein the first rule denies access to mature content, and wherein the method further comprises: denying, based on the first rule, a first request to send, via the first connection, a first content item comprising mature content; and denying, based on the first rule, a second request to send, via the second connection, a second content item comprising mature content (Pfleging, paragraph 42, access controls include content blocking, and paragraph 52, processes request against rules set).
Regarding claim 13, the combination of Pfleging, Sullivan, and Tran discloses wherein the first rule comprises a threshold time limit for use of the client device, and wherein the method further comprises: granting, based on the threshold time limit of the first rule exceeding a usage time of the client device, a first request to send, via the second first, a first content item; and denying, based on an updated usage time of the client device exceeding the threshold time limit of the first rule, a second request to send, via the second connection, a second content item (Pfleging, paragraph 48, limit based on total time or time of day, and paragraph 52, processes request against rules set).
Regarding claim 15, the combination of Pfleging, Sullivan, and Tran discloses wherein the first rule denies access to content of a first type, and wherein the method further comprises: denying, based on the first rule, a first request to send, via the first connection, a first content item of the first type; and granting, based on the first rule, a second request to send, via the second connection, a second content item of a second type (Pfleging, paragraph 42, access controls include content blocking, and paragraph 52, processes request against rules set).
Regarding claim 16, the combination of Pfleging, Sullivan, and Tran discloses wherein the network address comprises an address assigned using dynamic host configuration protocol (DHCP) (Sullivan, paragraph 34, assignment through DHCP).
Regarding claim 17, the combination of Pfleging, Sullivan, and Tran discloses associating, based on an authentication, the first rule with the client device, wherein the authentication comprises authenticating information received via an additional interface (Pfleging, paragraph 28, performs authentication, and paragraph 37, remote viewing device interfaces with additional viewing device).
Regarding claim 21, the combination of Pfleging, Sullivan, and Tran discloses wherein the determining the profile comprises determining, based on a domain name associated with the network address, the profile (Sullivan, paragraph 71, user uses domain name, and IP Address associated with DNS look-up request).
Regarding claim 22, the combination of Pfleging, Sullivan, and Tran discloses determining, based on a domain name associated with the network address, that the first rule is associated with the client device (Sullivan, paragraph 71, user uses domain name, and IP Address associated with DNS look-up request).

11.	Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfleging in view of Sullivan, in view of Tran, further in view of Tayloe (U.S. Patent Application Publication Number 2011/0072039).
	The combination of Pfleging, Sullivan, and Tran disclosed techniques for centralized control and filtering of media content to multiple users over multiple different devices.  In an analogous art, Tayloe disclosed techniques for controlling access to age-sensitive content.  Both systems manage network access based on user.
Regarding claim 18, Pfleging discloses a method comprising: determining, by a computing device and based on a network address associated with a client device, a first connection associated with the client device at a first location (paragraph 52, access request, and paragraph 28, location information); determining, by the computing device and based on a user input via an interface, a first rule (paragraph 41, administrator assigns restrictions for devices and users); determining, by the computing device and based on the determining the first connection, that the first rule is associated with the client device (paragraph 52, obtains rules); causing, by the computing device, a user prompt requesting an authentication for suspending the first rule (paragraph 50, user may override content blocking); causing, based on receiving the authentication, the first rule to be suspended (paragraph 50, authorized user overrides blocking); granting, by the computing device and based on the causing the first rule to be suspended, a first request to send a first content item via the first connection (paragraph 52, processes request against rules set); determining, by the computing device, a second connection associated with the client device at a second location (paragraph 52, additional access request from mobile phone); and granting, by the computing device and based on determining a second request conforms to the first rule, the second request, wherein the second request comprises a request to send a second content item (paragraph 52, processes request against rules set).
Pfleging does not explicitly state determining the first connection based on detecting the network address.  However, identifying network addresses when establishing communications was well known in the art as evidenced by Sullivan.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the system of Pfleging by adding the ability for determining the first connection based on detecting the network address as provided by Sullivan (see paragraph 71, screens IP Address and obtains unique identifier).  One of ordinary skill in the art would have recognized the benefit that controlling communications in such a way would assist in managing the behavior and preferences of individual users on a network (see Sullivan, paragraph 13).
The combination of Pfleging and Sullivan does not explicitly state granting, by the computing device and based on determining that an aggregation of the first request and the second request conforms to the first rule, the second request.  However, metering content in such a fashion was well known in the art as evidenced by Tran.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Pfleging and Sullivan by adding the ability for granting, by the computing device and based on determining that an aggregation of the first request and the second request conforms to the first rule, the second request as provided by Tran (see paragraph 77, limits enforced across all devices).  One of ordinary skill in the art would have recognized the benefit that providing such usage tracking would help enable a parental control system with advanced user presence management (see Tran, paragraph 4).
The combination of Pfleging, Sullivan, and Tran does not explicitly state wherein the user prompt comprises a selectable link for providing the authentication.  However, providing access to parental controls in this fashion was well known in the art as evidenced by Tayloe.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Pfleging, Sullivan, and Tran by adding the ability that the user prompt comprises a selectable link for providing the authentication as provided by Tayloe (see paragraph 99, notification includes link to parental control page).  One of ordinary skill in the art would have recognized the benefit that controlling access in such a way would assist parents in selectively restricting their child’s access to websites and functions at an online service (see Tayloe, paragraph 9).
Regarding claim 19, the combination of Pfleging, Sullivan, Tran, and Tayloe discloses sending, to the client device and after granting the first request, the first content item; and sending, to the client device and after granting the second request, the second content item (Pfleging, paragraph 52, sends content to end device).
Regarding claim 20, the combination of Pfleging, Sullivan, Tran, and Tayloe discloses wherein the first rule comprises a time threshold for using the client device, and wherein the aggregation comprises a combination of a first time for the first request and a second time for the second request (Pfleging, paragraph 48, limit based on total time or time of day, and Tran, paragraph 77, limits enforced across all devices).

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493